Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
Specification
The amendment filed 09/10/2021 (Appendix to the Specification) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the images and table submitted in the appendix include nonwoven support (Novatexx 2010) were not present in the original specification and/or claims.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “wherein at least one of the first and second protective support film has a permeability that is greater than a permeability of the organic polymer matrix” of claims 10 and 12; and “wherein the at least one of the first and second protective support film has a pore size that is greater than a pore size of the organic polymer matrix” of claims 11 and 13 are not supported by the original claims or specification. The original spec and/or claims lacks support for comparison of permeability between the support films and organic polymer matrix, and comparison of pore sizes of support films and organic polymer matrix.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5, 6, 7, 9, 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0097597A1 (hereinafter referred as “Billovits”), in view of US 2004/0118770 (hereinafter referred as “Sale”).
Regarding claims 1 and 3, Billovits teaches a flat filtration membrane (14), comprising: an organic polymer matrix (32), the organic polymer matrix having an inner skin ([0019], “a discriminating layer may alternatively or additionally be disposed upon the walls of all or some fraction of the capillary channels”) delimiting respectively a plurality of parallel filtration channels (30).
Billovits does not teach that the organic polymer matrix is positioned between a first and second support films, wherein the first and second protective support films adhere to outer walls of the organic polymer matrix wherein at least one of the first and second protective support film is a nonwoven support, and wherein the at least one of the first and second protective support film is polypropylene- based.
Sale teaches a flat membrane comprising a polymer matrix layer (14a, 14b), reinforcement layers (16a, 16b), and prefilter layers (18a, 18b), wherein the reinforcement layers are nonwoven supports that are fabricated from polyolefin [0050]. Sale also discloses that “the outward positioning of the prefilter layers on both sides of the microporous membranes according to the present disclosure provides additional advantages. First, the prefilter layers effectively sandwich and protect the qualifying 
Billovits and Sale are analogous inventions in the art of filtration membranes for liquid filtration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include first and second protective layers on either sides of the polymer matrix of Billovits, because Sale discloses that the outer layers protect inner layers from damage, and protects from cotnaminants that might otherwise plug the pores during filtration. Selection of known material such as polyolefin as protective support film would have been an obvious matter of choice to one of ordinary skill in the art because Sale establishes that it is a known material.
Regarding claim 5, Billovits discloses that the inner skin layer (discriminating layer) is a thin-film [0019]. Billovitz does not disclose or suggest providing channels in the discriminating layer. The limitation “so as to ease a folding of the filtration membrane” is a functional limitation and does not impart additional structure. Furthermore, the membrane of Billovits is foldable since it is disclosed to be used in a spirally wound membrane module.
Regarding claim 6, Billovits further discloses that “The diameter of the capillary channels is not particularly limited and is often determined by the limits of the manufacturing technique, materials of construction and pressure requirements dictated 
Regarding claim 7, Billovits further discloses that channels have a diameter of 0.05 to 2 mm, and the membrane having a thickness of 0.1 to 10 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting diameter of the channels and thickness of the membrane would have been an obvious matter of choice to one of ordinary skill in the art from the ranges disclosed by Billovits.
Regarding claims 12 and 13, Sale discloses that the layers 14a, 14b have smaller pores than the layers 18a, 18b, therefore, it is inherent that permeability of layers 18a, 18b is greater than layers 14a/14b.
Regarding claim 9, modified Billovits teaches the membrane of claim 1. Claim 9 is reciting a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined 
Regarding claims 10 and 11, Sale discloses that the layers 14a, 14b have smaller pores than the layers 18a, 18b, therefore, it is inherent that permeability of layers 18a, 18b is greater than layers 14a/14b.
Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0097597A1 (hereinafter referred as “Billovits”), in view of US 2004/0118770 (hereinafter referred as “Sale”), and US 8114478 (hereinafter referred as “Koreltz”).
Regarding claims 1 and 3, Billovits teaches a flat filtration membrane (14), comprising: an organic polymer matrix (32), the organic polymer matrix having an inner skin ([0019], “a discriminating layer may alternatively or additionally be disposed upon the walls of all or some fraction of the capillary channels”) delimiting respectively a plurality of parallel filtration channels (30).
Billovits does not teach that the organic polymer matrix is positioned between a first and second support films, wherein the first and second protective support films adhere to outer walls of the organic polymer matrix wherein at least one of the first and second protective support film is a nonwoven support, and wherein the at least one of the first and second protective support film is polypropylene- based.
Sale teaches a flat membrane comprising a polymer matrix layer (14a, 14b), reinforcement layers (16a, 16b), and prefilter layers (18a, 18b), wherein the reinforcement layers are nonwoven supports that are fabricated from polyolefin [0050]. Sale also discloses that “the outward positioning of the prefilter layers on both sides of the microporous membranes according to the present disclosure provides additional advantages. First, the prefilter layers effectively sandwich and protect the qualifying layers from any further damage that might occur during processing and handling” [0059], and “positioning of the qualifying layers internally relative to the prefilter layers according to the present disclosure advantageously protects the qualifying layers from contaminants that might otherwise plug the pores thereof during filtration of fluids” [0061].
Billovits and Sale are analogous inventions in the art of filtration membranes for liquid filtration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include first and second protective layers on either sides of the polymer matrix of Billovits, because Sale discloses that the outer layers protect inner layers from damage, and protects from cotnaminants that might otherwise plug the pores during filtration. Selection of known material such as polyolefin as protective support film would have been an obvious matter of choice to one of ordinary skill in the art because Sale establishes that it is a known material.
Claim 9 is reciting a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or 
Making of membranes comprising a plurality of channels and having outer layers using extrusion and unrolling layers on either sides of the membrane is disclosed by Koreltz (refer fig. 3 and corresponding explanation in columns 5, 6). Use of known manufacturing technique to produce known membrane would have been an obvious matter of choice to one of ordinary skill in the art. One of ordinary skill in the art would have had a reasonable expectation of success in using the method of manufacturing the membrane of Koreltz to produce the membrane of modified Billovits.
Regarding claims 10 and 11, Sale discloses that the layers 14a, 14b have smaller pores than the layers 18a, 18b, therefore, it is inherent that permeability of layers 18a, 18b is greater than layers 14a/14b.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference 
With regards to new claims 10-13, the original specification and/or claims fail to provide support for the new claims. [0092]-[0100] of the application as published (US2019/0270052) does not suggest or disclose comparison of permeability or pore sizes between the porous matrix and support layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777